Title: From Alexander Hamilton to James Read, 29 July 1799
From: Hamilton, Alexander
To: Read, James (d. 1813)


          
            Sir,
            N. York July 29th. 1799
          
          I have heretofore directed that the Troops at Fort Jay might encamp as soon as tents could be furnished: General Stevens tells me he is now prepared with tents you will cause a return to be made to him for the requisite number and when obtained you will have the Troops encamped. This will finally conduce to their health.
          With consideration I am Sir
           Capt. Reed Comdg. at Fort Jay in the absence of Major Hoops
        